The Court:
The affidavit of service of notice of appeal is as follows:
“ Daniel Brennan being duly sworn deposes and says: I am, and was at the time of service by mailage of the within copy notice of appeal, a white male citizen over the age of eighteen years, and competent to bé a witness in this action; that on the fifteenth day of August, 1881,1 se.rved the within copy notice of appeal by mailage on A. B. Ware, Esq., attorney for plaintiff, by leaving in the United States Postoffice in the city of Santa Rosa, county of Sonoma, and State of California, a copy of the within notice of appeal, directed to said A. B. Ware, Esq., at his place of business in said city of Santa Rosa, and county and State aforesaid, and paying the full postage price thereon and the same registered.
“ Daniel Brennan.
“ Subscribed,” etc.
The affidavit does not show where the affiant or where defendant (appellant) resided. The person making the service and the person served must reside, or have their offices in “different places ” to justify the service by mail. As between persons both of whom were in Santa Rosa, the service should have been personal. (C. C. P. 1012,1013.)
Appeal dismissed.